DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement dated 5/20/2020 is withdrawn because Applicant canceled all claims to the non-elected subject matter.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art is Yang et al (2012) of record.  Yang et al. 2012 teaches producing mice by injecting mouse  AG-haESC into mouse oocytes to generate semi-cloned mice.  Yang et al teaches that the efficiency of obtaining semi-cloned mice is low and there are some developmental-retarded and dead offspring.  Yang et al 2012 presents the hypothesis that the low efficiencies may lie in the finding that paternally imprinted DMR methylation of the AG-haESC is altered, more particularly in the methylation of H19 DMR.  However, Yang et al does not actually knock out the H19 DMR and the IG-DMR.  While method of method of developing knockout mice using ES cells was established in the prior art, phenotype of a mouse resulting from genetically modified mouse embryo is unpredictable.  As such the making of a genetically modified semi-cloned mouse as claimed would not have a reasonable expectation of success, and therefore the claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/Primary Examiner, Art Unit 1632